9 N.Y.3d 917 (2007)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, Respondent.
In the Matter of JUSTO RICHARDS, Appellant,
v.
CALVIN WEST, Respondent.
In the Matter of ROBERT WARD et al., Petitioners, and JUSTO RICHARDS, Appellant,
v.
ELIOT SPITZER, Respondent.
Court of Appeals of the State of New York.
Submitted June 18, 2007.
Decided September 18, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the orders appealed from do not finally determine the proceedings within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.